Exhibit 10.5

 

LOGO [g42514image001.jpg]

a conEdison, Inc. company

 

Claude Trahan

Vice President

Human Resources

 

February 23, 2004

 

Mr. Robert N. Hoglund

151 Central Park West

Apartment 2W

New York, NY 10023

 

Dear Mr. Hoglund:

 

Con Edison is pleased to present our offer of employment as Senior Vice
President of Finance at an annual salary of $400,000 effective April 1, 2004.

 

At the recommendation of the Chairman, Con Edison’s Board of Trustees (Board)
approved your employment at its meeting on February 19, 2004. This offer is
contingent upon your passing our pre-employment medical examination and
background check.

 

As a Company officer, you will be eligible to participate in the various Con
Edison compensation plans for executives, including the Executive Incentive
Plan, which provides for a target bonus award of 50% of annual base salary
(maximum of 75%) and the Long Term Incentive Plan, which provides equity based
incentive compensation, currently comprised of stock options and performance
based restricted stock. In addition, the Board approved an initial restricted
stock award of 30,000 Con Edison shares, 15,000 shares vesting after you
complete three years of continuous employment and the remaining 15,000 shares
vesting after you complete five years of continuous employment. The terms and
conditions related to this restricted stock award are contained in a separate
agreement that is being provided to you with this letter.

 

Compensation for this position includes a comprehensive benefits package and
credit for an additional ten (10) years of service in the “cash balance” formula
under the Company’s Supplemental Retirement Income Plan (SRIP). Five of the
additional ten years of service will be credited after you complete ten years of
continuous employment and the remaining five years will be credited after you
complete fifteen (15) actual years of continuous service. You will have use of a
Company vehicle and be eligible for a one-time four-week vacation allowance in
2004 in addition to your normal four-week entitlement.

 

Welcome to the Con Edison team. I look forward to our working together in the
future. Please call me if you have any questions.

 

Sincerely,

 

/s/ Claude Trahan

 

Consolidated Edison Company of New York, Inc.

4 Irving Place New York NY 10003 212 460 3999 212 353 2501 fax trahanc@coned.com